DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 20, 2018

FROM:

Mary Mayhew, Deputy Administrator and Director
Center for Medicaid & CHIP Services

SUBJECT: 2019 Updates to the Child and Adult Core Health Care Quality Measurement
Sets
This informational bulletin describes the 2019 updates to the core set of children’s health care
quality measures for Medicaid and the Children’s Health Insurance Program (CHIP) (the Child
Core Set) and the core set of health care quality measures for adults enrolled in Medicaid (the
Adult Core Set).
Background
The Center for Medicaid & CHIP Services (CMCS) has worked with stakeholders to identify
two core sets of health care quality measures that can be used to assess the quality of health care
provided to children and adults enrolled in Medicaid and CHIP (see
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/index.html).
The core sets are tools states can use to monitor and improve the quality of health care provided
to Medicaid and CHIP beneficiaries. Currently, by statute, state reporting on these measure sets
is voluntary. 1, 2 The goals of this effort are to encourage national reporting by states on a
uniform set of measures and to support states in using these measures to drive quality
improvement.
Part of implementing an effective quality measures reporting program, as required by statute, is
to periodically reassess the measures that comprise it since many factors, such as changes in
clinical guidelines and experiences with reporting and performance rates, may warrant modifying
the measure set. In addition, CMCS continues to prioritize working with federal partners to
promote quality measurement alignment across programs (e.g., Core Quality Measure
Collaborative), recognizing that this reduces burden and helps to drive quality improvement
across payers and programs.
For the 2019 updates to the Child and Adult Core Sets, CMCS worked with the National Quality
Forum’s (NQF) Measure Applications Partnership (MAP), 3 a public-private expert body
comprised of state Medicaid representatives, health care providers, health plans, and patient
1

https://www.ssa.gov/OP_Home/ssact/title11/1139A.htm.
https://www.ssa.gov/OP_Home/ssact/title11/1139B.htm
3
http://www.qualityforum.org/Setting_Priorities/Partnership/Measure_Applications_Partnership.aspx
2

CMCS Informational Bulletin – Page 2
advocates that reviews measures for potential use in federal public reporting and identifies ways
to improve the core sets. CMS obtains additional input from state Medicaid agencies through
Quality Technical Advisory Group (QTAG). This extensive stakeholder outreach helps to
ensure that the Core Set measures are evidence-based and promotes measure alignment across
CMS since NQF also reviews measures for other CMS reporting programs.
Since the core sets were established in 2010 and 2012, states have made significant progress
reporting on the core measures. All states and the District of Columbia (DC) voluntarily
reported at least one Child Core Set measure for FFY 2017, with 45 states reporting at least half
(13) of the measures. States reported a median of 18 child core set measures for FFY 2017
which was consistent with the median for FFY 2016. Notably, 21 states reported more Child
Core Set measures for FFY 2017 than for FFY 2016. For the Adult Core Set, the number of
states reporting measures has increased steadily from 30 states in FFY 2013 to 43 states for FFY
2017. The median number of Adult Core Set measures reported by states is 18 measures for
FFY 2017, up from 17 measures reported in FFY 2016. Thirty-two states reported at least 15 of
the 30 Adult Core Set measures for FFY 2017. In addition, 30 states reported more Adult Core
Set measures for FFY 2017 than for FFY 2016, including two states reporting for the first time
for FFY 2017.
2019 Child Core Set
Since the release of the initial Child Core Set in 2010, CMCS has collaborated with state
Medicaid and CHIP agencies to voluntarily collect, report, and use the measures to drive quality
improvements. Section 1139A of the Social Security Act, as amended by Section 401(a) of the
Children’s Health Insurance Reauthorization Act (CHIPRA) of 2009, provides that, beginning
annually in January 2013, the Secretary shall publish recommended changes to the core
measures. 4
For the 2019 update, CMCS will maintain the current measures on the Child Core Set. We will
neither add nor retire any measures for 2019.
Additional information about the 2018 Child Core Set MAP review process and their
recommendations to CMCS can be found at: https://www.medicaid.gov/medicaid/quality-ofcare/performance-measurement/child-core-set/index.html.

4

The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf . The
2014 update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health Care
Quality Measurement Sets” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf as was the
“2015 Updates to the Child and Adult Health Care Quality Measurements Sets” http://www.medicaid.gov/federalpolicy-guidance/downloads/cib-12-30-2014.pdf, “2016 Updates to the Child and Adult Core Health Care Quality
Measurement Sets” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf,, “2017
Updates to the Child and Adult Core Health Care Quality Measures Sets” https://www.medicaid.gov/federal-policyguidance/downloads/cib120516.pdf and the “2018 Updates to the Child and Adult Core Health Care Quality
Measurement Sets” https://www.medicaid.gov/federal-policy-guidance/downloads/cib111417.pdf.

CMCS Informational Bulletin – Page 3
2019 Adult Core Set
In January 2012, CMCS released its initial Adult Core Set. Section 1139B of the Social Security
Act, as amended by Section 2701 of the Affordable Care Act, notes that the Secretary shall issue
updates to the Adult Core Set beginning in January 2014 and annually thereafter. 5
For the 2019 update, CMS will add no measures to the Adult Core Set. Based on the
recommendation from the MAP and other stakeholders, CMCS will retire the Antenatal Steroids
(PC-03) measure from the Adult Core Set. This is the second consecutive year this measure was
recommended for removal. The majority of states surveyed supported removing this measure
from the Adult Core Set.
Additional information about the 2018 Adult Core Set MAP review process and their
recommendations to CMCS can be found at: https://www.medicaid.gov/medicaid/quality-ofcare/performance-measurement/adult-core-set/index.html
Next Steps
The 2019 updates to the Core Sets will take effect in the FFY 2019 reporting cycle, which will
begin in the early fall of 2019. To support states, CMCS will release updated technical
specifications for both Core Sets in spring 2019 and make them available at:
https://www.medicaid.gov/medicaid/quality-of-care/index.html. States with questions or that
need further assistance with reporting and quality improvement regarding the Child and Adult
Core Sets can submit questions or requests to: MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Karen Matsuoka, PhD at
karen.matsuoka@cms.hhs.gov, or call (410)786-9726.

5

The first update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf . The
2015 update was issued via a CMCS Informational Bulletin “2015 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.”http://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-30-2014.pdf. The
2016 update was issued via a CMCS Information Bulletin “2016 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf. The
2017 update was issued via a CMCS Information Bulletin “2017 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib120516.pdf. The
2018 update was issued via a CMCS Information Bulletin “2018 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib111417.pdf.

